Citation Nr: 1455383	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963 in the Army and from September 1990 to September 1991 in the United States Naval Reserve.  The Veteran also served in the United States Army Reserve from December 1963 to December 1966 and in the United States Naval Reserve (USNR) from October 1985 to February 2000, including verified periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  

The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008, is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as metastatic adenocarcinoma of the pancreas, hematemesis, and aspiration.  

2.  At the time of his death, service connection was in effect for chondromalacia of the right knee with degenerative joint disease.

3.  The probative evidence of record does not show that the listed causes of the Veteran's death are related to his periods of active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or presumed to have been incurred in service, did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.311, 3.312, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided notification letters in July 2008 and December 2012 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letters were provided to the appellant, the claim was readjudicated in a February 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  Private treatment records were requested in 2008 from Carilion Roanoke Memorial Hospital.  After the appellant was informed by the RO that records from that provider required additional documentation for release in December 2008, she submitted private treatment records to VA from that facility.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death. 

The Board is cognizant that the appellant was not provided a VA medical opinion with respect to her cause of death claim.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of DIC claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Here, a medical opinion is not needed.  There is no evidence of record, other that the appellant's assertions, that the Veteran's cause of death, pancreatic cancer, was related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical opinion in order to decide this claim.

The appellant's claim was previously before the Board in November 2012 and remanded to send the Veteran a notice letter concerning the regulatory notice and duty to assist provisions.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Throughout the pendency of the appeal, the appellant has contended that the Veteran developed pancreatic cancer after being exposed to Sarin gas while stationed in Edgewood, Maryland, in 1962; being exposed to herbicides; and being exposed to radiation while stationed in Antarctica in 1989.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2014).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Service treatment records are negative for any treatment for or diagnosis of metastatic adenocarcinoma of the pancreas, hematemesis, and aspiration.  There is no evidence that metastatic adenocarcinoma of the pancreas, hematemesis, and aspiration was diagnosed to a compensable degree within one year of discharge from active military service.  A February 1989 service record placed the Veteran on active duty in Antarctica, injuring his knee while unloading a ship.  

Additional service treatment records from the Veteran's time as a medical volunteer from January to February 1962 at the United States Army Medical Research Institute of Chemical Defense at Aberdeen Proving Ground, Maryland, detailed that the Veteran took part in drug studies with Food and Drug Administration (FDA) approved medications of Scopolamine (anticholinergic), Atropine (anticholinergic), Secobarbital (depressive, hypnotic, sedative), and Thorazine (tranquilizer, anti-emetic, and weak anti-cholinesterase).  The drug studies were noted to be for using time estimation as a measure of performance impairment, with the Veteran receiving four different drugs on separate days on 16 occasions during January 1962.  An August 1986 letter from a member of the Naval Medical Service Corps detailed that the Veteran was given a full copy of his medical volunteer records and informed that he should not prepare for any malady from that experience. 

The Veteran's DD Form 214 from his period of active service from December 1960 to December 1963 reveals that his military occupational specialty (MOS) was X-Ray Specialist.  Information provided by the United States Navy, as well as the appellant, including service personnel records, a February 2000 statement of service from the Navy, a January 1989 airplane boarding pass, and postmarked letters dated in February 1989 from Antarctica, confirm the Veteran had a period of ACDUTRA from January to February 1989 in Antarctica.  

The Veteran's DD Form 214 from his period of active service from September 1990 to September 1991 reveals that his military occupational specialty (MOS) was SK 0000.  The common related civilian occupation for the MOS of SK 0000 is Stock Clerk.  A copy of a May 1991 memo to the Veteran's supply officer revealed that two shipping containers were received containing chemical suits, gloves, canisters, gas masks, boots, filters, chemical agents, chemical detectors, injection medications, and decontaminating kits.  In a June 1999 statement, the Veteran asserted that as a Staff Storekeeper he could have been exposed to chemicals while unloading that shipment of protective and decontamination materials and medications.  

Post-service VA and private treatment records reveal treatment for pancreatic cancer, from January 2007 to May 2008, with surgery, chemotherapy, and radiation. 

The Veteran's certificate of death lists the immediate cause of death as metastatic adenocarcinoma of the pancreas, hematemesis, and aspiration.  An autopsy was not performed.  At the time of the Veteran's death, service connection was in effect for chondromalacia of the right knee with degenerative joint disease.

In June 2008, the appellant submitted an April 2004 generic letter addressed "Dear veteran", discussing participation in a research study conducted by the Institute of Medicine to determine the health status of veterans, some of whom were volunteers in experiments conducted by the Army at Aberdeen Proving Ground, Edgewood, Maryland between 1955 and 1975.  She also submitted a one page summary of the reference study, which showed few differences in health among the three established control groups, as well as additional medical treatise information from Military Medicine dated in March 2003.  A March 2007 letter to the Veteran from the Veterans Benefits Administration concerning the above study and the Veteran's participation in testing at Edgewood Arsenal in Maryland was associated with record along with a Fact Sheet entitled Edgewood Arsenal Chemical Agent Exposure Studies: 1955-1975.  

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after service.  Available service treatment records do not reflect any findings of pancreatic cancer.  

Post-service medical evidence of record first showed pancreatic cancer findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that a malignant tumor was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service.  

Significantly, the record does not include any medical evidence or opinion suggesting a causal relationship between the Veteran's fatal disorders and his active military service, and neither the appellant nor her representative has identified or alluded to the existence of any such opinion.  

Evidence of record does not establish that the Veteran served in Vietnam during any period of his military service and the appellant has never discussed when, where, or how the Veteran was exposed to herbicides.  The appellant has also not asserted and the evidence of record does not show that the Veteran's cause of death of metastatic adenocarcinoma pancreas, hematemesis, and aspiration was in any way related to his sole service-connected disability of the right knee.

Claims based on chronic effects of exposure to mustard gas and Lewisite are predicated on full-body exposure to nitrogen or sulfur mustard or to Lewisite and on the development of certain specific diseases.  38 C.F.R. § 3.316.  Evidence of record does not show that the Veteran participated in any gas testing while stationed in Edgewood.  Instead, he was shown to participate in medical testing revolving around four FDA approved prescription medications.  Even if he was exposed, he full-body exposure has not been shown, and his cause of death, pancreatic cancer, is not among those enumerated in 38 C.F.R. § 3.316.  

Evidence is also against a finding that the Veteran was exposed to other chemicals, such as Sarin gas, during active service while stationed in Edgewood, Maryland, in 1962 or while unloading cargo containing chemical weapons protective gear in 1991.  Again, the Veteran was noted to participate in drug studies of four FDA approved prescription medications in 1962.  In addition, a member of the Naval Medical Service Corps corresponded with the Veteran in an August 1986 letter, telling him that he should not prepare for any malady from that experience.

Turning to the appellant's assertions that the Veteran's death from pancreatic cancer was casually related to radiation exposure during ACDUTRA in Antarctica, the Board is cognizant that cancer of the pancreas is a disease presumptively service connected for radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), as well as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  However, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, the Veteran cannot be considered a radiation-exposed veteran, as evidence of record does not show he participated in radiation-risk activities during ACDUTRA in Antarctica in 1989.  38 U.S.C.A. § 1112(c)(3)(A)(i),(ii); 38 C.F.R. § 3.309(d)(3)(i) (2014).  Service treatment and service personnel records also did not contain any information pertaining to the radiation dose during ACDUTRA.  In fact, evidence of record, including the Veteran's own statements, detailed that he was working as a cargo handler during his time in Antarctica in 1989.    

Information provided by the United States Navy, as well as the appellant clearly confirms that the Veteran had a brief period of ACDUTRA from January to February 1989 in Antarctica.  Special development procedures are provided if a veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.311.  However, the appellant did not provide any specific information, in numerous written statements of record, as well as when questioned during her August 2012 Board hearing, concerning what type of radiation exposure the Veteran allegedly sustained while stationed in Antarctica.  

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death were causally related to events during his active service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312, 3.316.

In support of the claim, the appellant and her representative submitted internet information about conditions in the South Pole and medical treatise excerpts from a March 2003 Institute of Medicine study detailing the long term effects of exposure to Sarin gas and anticholinesterase chemical warfare agent that focused on neurological and psychological health problems.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research and medical treatise materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.  

The appellant's statements, that the cause of the Veteran's death, pancreatic cancer, was related to events during service, such an exposure to chemicals, herbicide, or radiation, lack probative value.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing, which the appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The appellant's statements are competent evidence as to observable symptomatology, including pain and bloating.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's pancreatic cancer was related to events during his active service draw medical conclusions which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's pancreatic cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Service connection for the cause of Veteran's death is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any condition listed on the Veteran's death certificate was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



REMAND

Historically, in a September 2009 rating decision, the RO denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008.  In September 2009, the appellant filed a VA Form 9, Appeal to the Board of Veterans' Appeals, that contained statements in which she indicated that she disagreed with denial of her claim for DIC under the provisions of 38 U.S.C.A. § 1151.  The appellant asserted that the Salem VA Medical Center had misdiagnosed the Veteran's pancreatic cancer, which led to his untimely death in May 2008.  While the appellant's filing of a substantive appeal was premature for that matter, the statements contained in the document can serve as a timely notice of disagreement with respect to the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008.   

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the appellant must be provided a statement of the case that addresses the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008.  The appellant must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the appellant's appellate rights on the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2008.  38 C.F.R. § 19.26 (2014).  The appellant is reminded that to vest the Board with jurisdiction over the 1151 issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2014).  If the appellant perfects an appeal as to this issue, the case must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


